 
Exhibit 10.4
 
VIRGIN MEDIA INC.
 
RESTRICTED STOCK AGREEMENT
 


 
RESTRICTED STOCK AGREEMENT, dated as of July 3, 2009, between Virgin Media Inc.,
a Delaware corporation (the “Company”), and Neil Berkett (the “Executive”).
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) wishes to grant to the Executive, and the
Executive wishes to accept from the Company, shares of common stock of the
Company, par value $0.01 per share (the “Restricted Stock”), to be granted
pursuant to the Virgin Media Inc. 2006 Stock Incentive Plan (the “Plan”);
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  
Grant of Restricted Stock.

 
The Company hereby grants to the Executive, and the Executive hereby accepts
from the Company, 375,000 shares of Restricted Stock on the terms and conditions
set forth in this Agreement.  This Agreement is also subject to the terms and
conditions set forth in the Plan.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.
 
2.  
Rights of Executive.

 
Except as otherwise provided in this Agreement, the Executive shall be entitled,
at all times on and after the date that the shares of Restricted Stock are
issued, to exercise all the rights of a stockholder with respect to the shares
of Restricted Stock (whether or not the Transfer Restrictions thereon shall have
lapsed), including the right to vote the shares of Restricted Stock and the
right, subject to Section 6 hereof, to receive dividends
thereon.  Notwithstanding the foregoing, prior to the Lapse Date (as defined
below), the Executive shall not be entitled to transfer, sell, pledge,
hypothecate, assign, or otherwise dispose of or encumber, the shares of
Restricted Stock (collectively, the “Transfer Restrictions”).  The Executive
hereby acknowledges that the Company may set policies from time to time on
minimum stock holdings of its key executives and such policies, as in effect
from time to time, may restrict transfers of vested shares by the
Executive.  The Executive agrees to comply with these policies and the Company’s
insider trading policy as in effect from time to time.
 
3.           Vesting and Lapse of Transfer Restrictions.
 
 
3.1
The Transfer Restrictions on the Restricted Stock shall lapse and the Restricted
Stock granted hereunder shall vest as provided for on Exhibit A hereto if the
performance conditions set forth therein have been attained.

 
 
3.2
Notwithstanding anything to the contrary provided in the Plan or otherwise, the
Transfer Restrictions on all of the shares of Restricted Stock granted hereunder
and then outstanding shall not lapse and such shares of Restricted Stock shall
not vest solely due to the occurrence of an Acceleration Event.

 
4.           Escrow and Delivery of Shares.
 
 
4.1
Certificates representing the shares of Restricted Stock shall be issued and
held by the Company in escrow and shall remain in the custody of the Company
until their delivery to the Executive or the Executive’s estate as set forth in
Section 4.2 hereof, subject to the Executive’s delivery of any documents which
the Company in its discretion may require as a condition to the issuance of
shares and the delivery of shares to the Executive or the Executive’s estate.

 
 
4.2
Certificates representing those shares of Restricted Stock in respect of which
the Transfer Restrictions have lapsed pursuant to Section 3 hereof shall be
delivered to the Executive as soon as practicable following the Lapse Date,
provided that the Executive has satisfied all applicable Withholding Tax
requirements with respect to the Restricted Stock.

 
 
4.3
The Executive may receive, hold, sell, or otherwise dispose of those shares
delivered to the Executive pursuant to Section 4.2 free and clear of the
Transfer Restrictions, but subject to compliance with all federal and state
securities laws.

 
 
4.4
Prior to the Lapse Date, each stock certificate evidencing shares of Restricted
Stock shall bear a legend in substantially the following form:

 
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture, restrictions against transfer and
rights of repurchase, if applicable) contained in the Restricted Stock Agreement
(the “Agreement”) between the registered owner of the shares represented hereby
and the Company.  Release from such terms and conditions shall be made only in
accordance with the provisions of the Agreement, a copy of which is on file in
the office of the Secretary of Virgin Media Inc..”
 
 
4.5
As soon as practicable following the Lapse Date, the Company shall issue new
certificates in respect of the shares that have vested as of the Lapse Date
which shall not bear the legend set forth in Section 4.4, which certificates
shall be delivered in accordance with Section 4.2 hereof.

 
5.  
Effect of Termination of Employment for any Reason.

 
Upon termination of the Executive’s employment with the Company and its
Affiliates, if applicable, for any reason, the Executive shall forfeit the
shares of Restricted Stock which are then subject to the Transfer Restrictions,
and, from and after such forfeiture, such shares of Restricted Stock shall cease
to be outstanding and the Executive shall have no rights with respect thereto;
provided, that, if the Executive’s employment shall terminate after the end of a
fiscal year of the Company and prior to the date of the determination as to
whether the performance conditions applicable to such fiscal year have been met,
the shares of Restricted Stock subject to vesting in respect of such fiscal year
shall remain outstanding following the termination of the Executive’s employment
and shall vest or be forfeited when such determination is made, in either case
based on such determination.
 
6.  
Dividend Rights.

 
All dividends declared and paid by the Company on shares of Restricted Stock
shall be deferred until the lapsing of the Transfer Restrictions pursuant to
Section 3 hereof (and shall be subject to forfeiture upon forfeiture of the
shares of Restricted Stock as to which such deferred dividends relate).  The
deferred dividends shall be held by the Company for the account of the
Executive.  Upon the Lapse Date, the dividends allocable to the shares of
Restricted Stock as to which the Transfer Restrictions have lapsed shall be paid
to the Executive (without interest).  The Company may require that the Executive
invest any cash dividends received in additional Restricted Stock which shall be
subject to the same conditions and restrictions as the Restricted Stock granted
under this Agreement.
 
7.  
No Right to Continued Employment.

 
Nothing in this Agreement shall be interpreted or construed to confer upon the
Executive any right with respect to continuance of employment by the Company or
any of its Affiliates, nor shall this Agreement interfere in any way with the
right of the Company or any such Affiliate to terminate the Executive’s
employment at any time.
 
8.  
Withholding of Taxes.

 
The Executive shall pay to the Company, or the Company and the Executive shall
agree on such other arrangements necessary for the Executive to pay, the
applicable federal, state and local income taxes required by law to be withheld
(the “Withholding Taxes”), if any, upon the vesting and delivery of the
shares.  The Company shall have the right to deduct from any payment of cash to
the Executive an amount equal to the Withholding Taxes in satisfaction of the
Executive’s obligation to pay Withholding Taxes.
 
9.  
Modification of Agreement.

 
This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.
 
10.  
Severability.

 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force and effect in accordance with their terms.
 
11.  
Governing Law.

 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof which might result in the application
of the laws of any other jurisdiction.
 
12.  
Successors in Interest; Transfer.

 
This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Executive’s
heirs, executors, administrators and successors.  All obligations imposed upon
the Executive and all rights granted to the Company under this Agreement shall
be binding upon the Executive’s heirs, executors, administrators and
successors.  This Agreement is not assignable by the Executive.
 


 
[the remainder of this page is intentionally blank.]
 
 
 
 

--------------------------------------------------------------------------------


 

  VIRGIN MEDIA INC.                  
 
By:
/s/ Bryan H. Hall     Name:  Bryan H. Hall     Title:  Secretary and General
Counsel          

 
 






ACCEPTED AND AGREED








By:               /s/ Neil Berkett
Name:       Neil Berkett





--------------------------------------------------------------------------------




Exhibit A


Performance Conditions


The Transfer Restrictions shall lapse and the Restricted Stock granted hereunder
shall vest as follows:




Comprehensive List of Objectives.  As to the number of shares set forth below if
performance conditions relating to a comprehensive list of objectives
established by the Compensation Committee in respect of the Company’s 2009
fiscal year have been met, so long as the Executive has remained continuously
employed by the Company from the date of commencement of his employment through
December 31, 2009:
 
 
No of Shares
Relevant Fiscal Year
Lapse Date
187,500
2009
March 12, 2010

 


 
Cumulative Group Simple Cash Flow. As to the number of shares set forth below if
performance conditions relating to cumulative group simple cash flow in respect
of the fiscal years shown below, established by the Compensation Committee
pursuant to the Company’s 2009-2011 long-term incentive plan, have been met, so
long as the Executive has remained continuously employed by the Company from the
date of commencement of his employment through December 31, 2011:
 
 
No of Shares
Relevant Fiscal Years
Lapse Date
187,500
2009 – 2011
March 12, 2012



 


 


 


 


 


 